EXHIBIT EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated March 31, 2008, is entered into by and between Acacia Technologies LLC, a Delaware corporation ("Acacia”), and Paul R. Ryan (“You”), on the following terms and conditions. BACKGROUND Acacia and You desire to enter into this Agreement, subject to the terms and conditions as set forth below. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set forth herein, Acacia and You, intending to be legally bound, hereby agree as follows: 1.Position and Responsibilities.
